Title: John Adams to Abigail Adams, 29 October 1775
From: Adams, John
To: Adams, Abigail


     
      Philadelphia, 29 October, 1775
     
     Human nature with all its infirmities and depravation is still capable of great things. It is capable of attaining to degrees of wisdom and of goodness, which, we have reason to believe, appear respectable in the estimation of superior intelligences. Education makes a greater difference between man and man, than nature has made between man and brute. The virtues and powers to which men may be trained, by early education and constant discipline, are truly sublime and astonishing. Newton and Locke are examples of the deep sagacity which may be acquired by long habits of thinking and study. Nay, your common mechanics and artisans are proofs of the wonderful dexterity acquired by use; a watchmaker, in finishing his wheels and springs, a pin or needlemaker, &c. I think there is a particular occupation in Europe, which is called a paper-stainer or linen-stainer. A man who has been long habituated to it, shall sit for a whole day, and draw upon paper fresh figures to be
      imprinted upon the papers for rooms, as fast as his eye can roll, and his fingers move, and no two of his draughts shall be alike. The Saracens, the Knights of Malta, the army and navy in the service of the English republic, among many others, are instances to show, to what an exalted height valor or bravery or courage may be raised, by artificial means.
     It should be your care, therefore, and mine, to elevate the minds of our children and exalt their courage; to accelerate and animate their industry and activity; to excite in them an habitual contempt of meanness, abhorrence of injustice and inhumanity, and an ambition to excel in every capacity, faculty, and virtue. If we suffer their minds to grovel and creep in infancy, they will grovel all their lives.
     But their bodies must be hardened, as well as their souls exalted. Without strength and activity and vigor of body, the brightest mental excellencies will be eclipsed and obscured.
    